DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the object area(s) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the object area.
There is insufficient antecedent basis for the limitation “the support area(s)” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the support area. Claims 2-7 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 5,555,481) in view of Mok (US 2002/0129485) and Hickerson (US 7,261,542) and Batchelder (US 9,527,240), as evidenced by Sintering: Grain Boundaries, Interfaces, and Porosities (already of record).

Regarding claim 1, Rock discloses a method of producing parts from two distinct classes of materials (abstract) in which a first class material and second class material are deposited in layers so that the shape of the product is defined by the interface between the first class material and the second class material (column 5, lines 58-67, column 6, lines 1-9, figure 1, reference numerals 1 and 2). The first and second class materials are powders (column 3, lines 7-8). The first class material may be iron, copper, nickel, or titanium (column 6, lines 52-60). Following the depositing of the first layer, a second layer is deposited on top of it using the same arrangement of first class material and second class material (column 6, lines 22-40). Following deposition of the final successive layer of the product, the first class material is unified by solidification and the second class material is removed (column 6, lines 40-60). During solidification, the material is raised above its melting point and then allowed to cool to form a solid state (column 5, lines 17-22). The materials are deposited on a deposition platform (column 8, lines 23-30). The unification process occurs such that the layers of material are exposed to an elevated temperature that unifies both the first and second class materials in a manner enables the second class material to be separated (column 3, lines 41-51) by the raised temperature through melting (column 5, lines 18-22). Following the unification process, the thickness of the first and second class material layers are aligned (figure 3). The materials are deposited through a cylindrical deposition effector (column 6, lines 10-21, figure 3, reference numeral 7). The part is designed with a CAD program (column 7, lines 31-59) that estimates process deformation parameters when creating fabrication instructions for the printer to produce a part having a desired part geometry (column 7, lines 14-30). Rock does not explicitly disclose (a) the first and second class materials in the form of continuous bodies of flowable material, (b) a porosity of the plurality of layers including the constituent material being lower than a porosity of the plurality of layers including the support portion-forming material, (c) the sintering reducing the porosity, (d) compensating for sintering shrinkage such that the first and second class material layers have the same thickness following sintering, and (e) each of the first and second class materials being deposited from a separate ejection nozzle.
Regarding (a), Mok teaches a high performance solid freeform fabrication system [0075] having a paste form build material comprising metal surrounded by a wax or glue that forms layers at a high deposition rate [0177].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the powders of Rock with the paste of Mok. One would have been motivated to do so since Mok teaches that providing metal particles in paste form allows faster deposition.
Regarding (b), Hickerson teaches a three dimensional printer (abstract) having a partially sintered support structure with an interface portion, which is considered to meet the claim limitation of a portion of the plurality of layers including the support portion-forming particles, that is sintered with less energy to provide a detachable boundary (column 12, lines 1-14). The remainder of the support portion, and the entire object, are sintered at a same, higher intensity (column 12, lines 15-33). The interface portion has a density different from the rest of the structure since it is not fused to the same extent (column 12, lines 34-49).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the printer of modified Rock with the interface portion of Hickerson. One would have been motivated to do so since Rock discloses that the second class material can be unified and detached from the first class material and Hickerson teaches forming an interface region.
Regarding (c), Sintering: Grain Boundaries, Interfaces, and Porosity teaches that sintering is a process in which the porosity of an article is reduced (page 1, bottom). One of ordinary skill in the art would therefore recognize that the sintering of the support material would also reduce the porosity of the support material, and that portions that are more sintered would have lower porosity.
Regarding (d), it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article parameters of modified Rock such that the layers of first class and second class material have the same thickness after sintering. One would have been motivated to do so since Rock discloses that the part is designed with a CAD program that estimates process deformation parameters when creating fabrication instructions for the printer to produce a part having first and second class material layers following unification.
Regarding (e), Batchelder teaches an additive manufacturing technique (page 1, lines 8-14) in which support material used to form a support structure for overhanging or freespace segments of a 3D part being formed is deposited from a second nozzle (column 1, lines 40-53). The support material and part filament materials are each mounted on separate consumable assemblies (column 4, lines 44-57) each having their own print heads (column 5, lines 1-6) with associated nozzles (column 7, lines 37-49). Batchelder additionally teaches that these consumable assemblies have easily loadable, removable, and replaceable container devices that container the build materials (column 4, lines 44-57).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single deposition effector of Rock for the multiple consumable assemblies of Batchelder. One would have been motivated to do so since Batchelder teaches consumable assemblies that have easily loadable, removable, and replaceable container devices that container the build materials.

Regarding claim 2, Hickerson teaches that the interface portions are fused with less energy per unit area per unit time than the layers of the object, making the interface portion weaker since they are less dense than the object portion (column 12, lines 35-49). It is therefore evident that the reduction degree would be different since the powders were sintered to different final densities, and the greater density must be formed by a greater reduction degree since no new powder is added during the sintering process.

Regarding claim 5, Rock discloses that the first class material is unified by solidification and the second class material is removed following deposition of the final successive layer of the product (column 6, lines 40-60).

Regarding claim 6, Rock discloses that the first class material has a powdered iron component and that the second class material has a powdered alumina component (column 6, lines 52-60).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 5,555,481) in view of Mok (US 2002/0129485) and Hickerson (US 7,261,542) and Batchelder (US 9,527,240), as evidenced by Sintering: Grain Boundaries, Interfaces, and Porosities (already of record), as applied to claim 1 above, and further in view of Grebe (US 9,162,392).

Regarding claim 3, modified Rock teaches all the claim limtiations as set forth above. Modified Rock does not explicitly teach the controlling the temperature in the build chamber.
Grebe teaches a process for the layer by layer production of three dimensional objects having a construction chamber with a heating element that controls the temperature in the chamber so that the temperature can be adjusted to an optimal temperature for production of the three dimensional object (column 3, lines 63-67, column 4, lines 20).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modified Rock with the temperature controlled construction chamber of Grebe. One would have been motivated to do so since Grebe teaches a construction chamber that can be adjusted to an optimal temperature for production of a three dimensional object.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 5,555,481) in view of Mok (US 2002/0129485) and Hickerson (US 7,261,542) and Batchelder (US 9,527,240), as evidenced by Sintering: Grain Boundaries, Interfaces, and Porosities (already of record), as applied to claim 1 above, and further in view of Hays (US 10,272,618).

Regarding claim 4, modified Rock teaches all the claim limitations as set forth above. Modified Rock does not explicitly teach heating the layers above the sintering temperature of the support material.
Hays teaches a method of fabricating an object using layer deposition (abstract) in which the object is consolidated by heating and the support powder is sintered (column 19, lines 26-37), which one of ordinary skill in the art would recognize indicates that the part and the support powder are raised above the sintering temperature of the support powder.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raise the part above the sintering temperature of the support powder. One would have been motivated to do so since Hays teaches a process of consolidating apart using heat in which the support powder is sintered.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 5,555,481) in view of Mok (US 2002/0129485) and Hickerson (US 7,261,542) and Batchelder (US 9,527,240), as evidenced by Sintering: Grain Boundaries, Interfaces, and Porosities (already of record), as applied to claim 1 above, and further in view of Reese (US 2017/0217106).

Regarding claim 7, modified Rock teaches all the claim limitations as set forth above. Modified Rock does not explicitly teach the deposition platform being in the form of a ceramic plate.
Reese teaches an apparatus performing as a base for printing 3D objects (abstract) made from ceramic [0019].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the deposition platform of modified Rock from ceramic. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747/